DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai (Pub. No.: US 2012/0208379 A1) in view Edwards et al (US patent 6, 790, 970). 
Regarding claim 1, Lai discloses an Alternating Current (AC) inlet unit (see paragraph 0030) comprising: a socket to receive a power supply cord (fig. 3, pos. 111, paragraph 031) ground pin (3, pos. 20, see paragraph 0032) and a second pin (fig. 3. Pos. 20, paragraph 0032), each disposed in the socket (fig. 3): and a lead (fig. 1-8 connected to the second pin (figs. 1-8 paragraphs 0034-0036); a ground pin or lead (42). However, Lai fails to explicitly disclose the arrangement of the lead is disposed farther from the ground pin as compared to the second pin. Edwards discloses a ground pin at 44, signal pin at 44, a signal pin (32) and lead or wire (22). The location of the ground pin, the pin, and the lead or wire (42) is considered only as a preference design. Nonetheless, Edwards discloses a ground pin (44), signal pin at 44, a signal pin (32) and lead or wire (22).  So, the lead is disposed farther from the ground pin as compared 
Regarding claim 4, Lai and Edwards disclose the aforementioned limitations including a ground lead (44) connected to the ground pin, wherein the ground lead is disposed farther from the ground pin as compared to the second pin.
Claims 2-3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai (Pub. No.: US 2012/0208379 A1) in view Edwards et al (US patent 6, 790, 970). as applied to claim 1 above, and further in view of Lieberman et al. (Pub. No.: US 2011/0212634 A1). 
	Regarding claim 2, Lai, Edwards and Lieberman disclose the aforementioned limitations, but fail to explicitly disclose the AC inlet unit being one of a C14 inlet unit, a C6 inlet unif, a C15 inlet unit, a C16A inlet unit, a C20 inlet unit, and a C22 inket unit. Lieberman discloses the the AC inlet unit is one of a C14 inlet unit, a C6 inlet unif, a C15 inlet unit, a C16A inlet unit, a C20 inlet unit, and a C22 inket unit (see paragraphs 0035-0036). It would have been obvious to one having ordinary skill in the art to have the the AC inlet unit is one of a C14 inlet unit, a C6 inlet unif, a C15 inlet unit, a C16A inlet unit, a C20 inlet unit, and a C22 inket unit such as disclosed in Lieberman in order to provide a standard framework to work from for product design and testing in Lai’s device. 

.
Claims 5, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takehisa (JP 2008097854) in view Edwards et al (US patent 6, 790, 970). 
Regarding claim 5, Takehisa discloses a power adapter (20) for a computing device, the power adapter comprising: an Alternating Current (AC) inlet unit comprising: a socket (31) to receive a power supply cord (22); a second pin (3a), disposed in the socket, wherein and a lead (6a) connected to the second pin, the lead being disposed outside the socket (see figs. 1-4). However, Takehisa fails to explicitly disclose the ground pin is disposed at a greater height than the second pin. Edwards discloses the ground pin (42) is disposed at a greater height than the second pin (32). It would have been obvious to one having ordinary skill in art to have the ground pin is disposed at a greater height than the second pin such as disclosed in Edwards in order to improve the interconnection in Takehisa’s device. 
Regarding claim 7, Takehisa and Edwards disclose the power adapter has a form factor of a tube (see fig. 2).
Regarding claim 9, Takehisa and Edwards disclose a ground lead connected to the ground pin, wherein the ground lead is laterally displaced from the ground pin (42): see Edwards’ device.
Claims 6, 8  is/are rejected under 35 U.S.C. 103 as being unpatentable Takehisa (JP 2008097854) in view Edwards et al (US patent 6, 790, 970),  and further in view of Lieberman et al. (Pub. No.: US 2011/0212634 A1). 
Takehisa and Edward disclose the aforementioned limitations, but fail to disclose the second pin is one of a line pin and a neutral pin or a third pin, wherein the third pin is one of a one pin and a neutral pin. Lieberma discloses a neutral pin (see paragraph 0003). It would have been obvious to one having ordinary skill in the art to have the second pin is one of a line pin and a neutral pin or a third pin, wherein the third pin is one of a one pin and a neutral pin in order to meet the interconnection requirement in Lai’s device. 
Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai (Pub. No.: US 2012/0208379 A1) in view Edwards et al (US patent 6, 790, 970). as applied to claim 1 above, and further in view of Lieberman et al. (Pub. No.: US 2011/0212634 A1). 
Regarding claim 10, Lai discloses an  Alternating Current (AC) inlet unit for a power adapter of a computing device, the AC inlet unit comprising: a socket to receive a power supply cord (fig. 3, pos, 111, paragraph 0030): a line pin (fig. 3, Pos. 20, paragraph 0032), a ground pin (3, pos. 20, see paragraph 0032), each disposed in the socket, wherein the line pin,  the ground pin are displaced from each other in a first dimension of the AC inlet unit and wherein the line pin are each displaced from the ground pin (3) in a second dimension of the AC inlet unify. However, Lai fails to explicitly the neutral pin and the arrangement of the ground pin and the second pin. Lieberman discloses the signal, the neutral, and the ground pin (see paragraph 0000). 
	Regarding claims 11, 13, Lai, Takehisa and Edwards disclose the aforementioned limitations, but fail to disclose a first dimension is a width and a second dimension is a first dimension is a width and a second dimension is a height of the AC Inlet unit or the ground pin is disposed at a greater height than the line pin and the neutral pin, such a modification would have involved a mere change in the size of the component.  A change in size for a multiplied effect is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have obvious to one having ordinary skill in the art to have the disclose a first dimension is a width and a second dimension is a first dimension is a width and a second dimension is a height of the AC Inlet unit or the ground pin is disposed at a greater height than the line pin and the neutral pin in order to meet the system design and specification in Lai’s device. 
Regarding claim 12, Lai, Takehisa and Edwards disclose a ground connector connecting the ground lead to the ground pin (42), wherein the ground connector is substantially L-shaped (see figs. 4-5).

Regarding claim 15, Lai, Edwards and Lieberman disclose the aforementioned limitations, but fail to explicitly disclose the AC inlet unit being one of a C14 inlet unit, a C6 inlet unif, a C15 inlet unit, a C16A inlet unit, a C20 inlet unit, and a C22 inket unit. Lieberman discloses the the AC inlet unit is one of a C14 inlet unit, a C6 inlet unif, a C15 inlet unit, a C16A inlet unit, a C20 inlet unit, and a C22 inket unit (see paragraphs 0035-0036). It would have been obvious to one having ordinary skill in the art to have the the AC inlet unit is one of a C14 inlet unit, a C6 inlet unif, a C15 inlet unit, a C16A inlet unit, a C20 inlet unit, and a C22 inket unit such as disclosed in Lieberman in order to provide a standard framework to work from for product design and testing in Lai’s device. 
                                          Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                                    11/02/2021